                                              UNITED STATES DISTRICT COURT
                                               DISTRICT OF MASSACHUSETTS

                                                         )
                                                         )
UNITED STATES OF AMERICA                                 )
                                                         )
       v.                                                )   Criminal No. 1:20-cr-10307-DPW
                                                         )
GUSTAVO KINRYS,                                          )
                                                         )
                                  Defendant              )
                                                         )
                                                         )

                                   GOVERNMENT’S MOTION TO UNSEAL INDICTMENT

            The Government requests that this Court direct that the indictment be unsealed. In support of

this motion, the Government states that the defendant was arrested on December 10, 2020, and that there

is no further reason to keep the indictment secret.

                                                        Respectfully submitted,
   ALLOWED David H. Hennessy U.S.M.J.
                                                        ANDREW E. LELLING
   Dec 10, 2020                                         United States Attorney


Date: December 10, 2020                           By:   /s/ Patrick Callahan__________
                                                        PATRICK CALLAHAN
                                                        Assistant U.S. Attorney
                                                        United States Attorney’s Office
